In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-19-00188-CR


                                  JERRY SCHOLZ, APPELLANT

                                                  V.

                               THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 108th District Court
                                       Potter County, Texas
             Trial Court No. 76,894-E-CR, Honorable Douglas R. Woodburn, Presiding

                                           June 27, 2019

                                 MEMORANDUM OPINION
                      Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


       Pursuant to a plea bargain agreement, appellant Jerry Scholz was placed on

deferred adjudication community supervision for four years for the offense of unlawful

possession of a firearm by a felon.1 The trial court’s certification of appellant’s right of

appeal reflects that appellant’s case is a plea-bargain case with no right of appeal and

that appellant waived the right of appeal.                See TEX. R. APP. P. 25.2(a)(2), (d).




       1   TEX. PENAL CODE ANN. § 46.04(a) (West 2011).
Notwithstanding the certification, appellant filed a notice of appeal, proceeding pro se,

from the trial court’s order of deferred adjudication. We are required by appellate rule

25.2(d) to dismiss an appeal “if a certification that shows the defendant has the right of

appeal has not been made part of the record.” TEX. R. APP. P. 25.2(d). Because the trial

court’s certification reflects that appellant has no right of appeal, we dismiss the appeal.2




                                                                    Judy C. Parker
                                                                       Justice


Do not publish.




        2   On June 5, 2019, the Clerk of this Court sent a letter to appellant at the mailing address provided
in his notice of appeal, the Potter County Detention Center. The letter notified appellant of the
consequences of the certification and invited him to file an amended certification showing a right of appeal
or demonstrate other grounds for continuing the appeal. The letter was returned to the Clerk undelivered
with the envelope marked “Out of Jail.” Appellate Rule 9.1(b) requires that unrepresented parties provide
“the party’s mailing address, telephone number, fax number, if any, and email address” in all documents
filed with this Court. See TEX. R. APP. P. 9.1(b). Appellant has not provided the Court with any other mailing
address or contact information.

                                                      2